                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

KYLE MAURICE PARKS,                             )
                                                )
               Movant,                          )
                                                )
         v.                                     )         No. 4:18-cv-1923-JAR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon review of six motions filed by Kyle Maurice Parks:

Motion for Issuance of Show Cause Order (Docket No. 3/filed November 15, 2018); Motion to

Initiate Disciplinary Investigation (Docket No. 8/filed December 3, 2018); a motion seeking

subpoenas (Docket No. 9/filed December 3, 2018); Motion to Compel Defense Counsel to

Surrender the Case File (Docket No. 15/filed January 2, 2019); Motion for Surveillance Records

(Docket No. 17/filed January 7, 2019); and Motion for Discovery and Production of Documents

(Docket No. 18/filed January 8, 2019). The motions will be denied.

       On January 12, 2017, a jury found Parks guilty of one count of transportation of a minor

to engage in a commercial sex act in violation of 18 U.S.C. § 1591(a)(l) and (b)(2); two counts

of attempted transportation of a minor to engage in a commercial sex act in violation of 18

U.S.C. §§ 1591(a)(l), (b)(2), and 1594(a); and six counts of transportation of an individual with

intent to engage in prostitution in violation of 18 U.S.C. § 2421(a). On April 19, 2017, Parks

was sentenced to a total prison term of 300 months, to be followed by a lifetime of supervised



                                               1
release. See US. v. Kyle Maurice Parks, No. 4:17-cr-553-JAR-l (E.D. Mo. 2017). On August

18, 2018, the United States Court of Appeals for the Eighth Circuit affirmed the judgment.

        On November 8, 2018, Parks initiated this civil action by filing a document titled

"Motion for an Evidentiary Hearing on 28 U.S.C. § 2255 Motion." (Docket No. 1). Therein,

Parks stated that records in his case show he is innocent, and he set forth several statements in

support. For example, he stated that law enforcement officers conspired to plant evidence in his

van, that the government committed fraud upon the Court by falsely stating he used email to

secure advertisement on a particular website, and that the government deliberately withheld

evidence to create an uneven playing field. Parks also suggested he was the victim of unlawful

search and seizure, and that evidence was fabricated. On November 15, 2018, Parks filed a

petition for writ of mandamus in the United States Court of Appeals for the Eighth Circuit,

asking the Court to compel attorney Joseph M. Hogan to subpoena evidence related to his

innocence. On November 27, 2018, the Court of Appeals denied Parks's petition.

        This Court then reviewed Parks' s Motion for Evidentiary Hearing, and noted that it

appeared Parks was attempting to seek relief pursuant to 28 U.S.C. § 2255. On November 28,

2018, the Court entered an order directing Parks to file an amended§ 2255 motion within thirty

days.   On December 26, 2018, Parks moved for a ninety-day extension of time to file an

amended § 2255 motion, which the Court granted. As of the date of this Memorandum and

Order, Parks's amended motion is due to be filed no later than Thursday, March 28, 2019.

        The Court now turns to the pending motions. In the Motion for Issuance of Show Cause

Order, Parks asks this Court to order the government to show cause why his § 2255 motion

should not be granted. This motion will be denied, as there is no legally viable § 2255 motion

                                               2
pending before the Court. Instead, Parks filed a motion for an evidentiary hearing which was

construed as an attempt to seek relief under§ 2255, and he has been given the opportunity to file

an amended § 255 motion. Upon the filing of Parks's amended § 2255 motion, the Court will

review it and determine whether to direct the government to show cause why it should not be

granted. Parks has also filed a motion asking this Court to initiate a disciplinary investigation of

Howard A. Marcus, an Assistant United States Attorney. The motion will be denied, as this

Court is not an investigatory body.

       In Parks's remaining motions, he seeks various forms of discovery, including subpoenas

to obtain photos from a hotel lobby, an order directing his former defense attorney to surrender

the case file to him, hotel surveillance footage, and a motion to conduct discovery and obtain

documents. These motions will be denied at this time. "A habeas petitioner, unlike the usual

civil litigant in federal court, is not entitled to discovery as a matter of ordinary course." Bracy

v. Gramley, 520 U.S. 899, 904 (1997). Discovery in§ 2255 proceedings is governed by Rule 6

of the Rules Governing § 2255 Proceedings, which generally permits discovery with leave of

court for good cause shown. According to Bracy, before addressing whether a habeas petitioner

is entitled to discovery under Rule 6, the habeas court must first identify the "essential elements"

of the petitioner's claim. See id.      Then, the habeas court must evaluate whether '"specific

allegations ... show reason to believe that the petitioner may, if the facts are fully developed, be

able to demonstrate that he is ... entitled to relief.'" Id. at 908-09.

       As noted above, Parks has yet to file a viable § 2255 motion. Instead, he filed a motion

seeking an evidentiary hearing, which this Court liberally construed as his attempt to seek relief

under § 2255. Because Parks has yet to file a viable § 2255 motion, the Court can neither

                                                   3
identify the essential elements of his claim, nor determine whether specific allegations show

reason to believe he may be able to demonstrate entitlement to relief. It therefore cannot be said

that Parks has established the good cause required for this Court to permit discovery under Rule

6. Parks is not entitled to discovery to assist him in preparing his amended § 2255 motion. See

US. v. Losing, 601 F.2d 351, 351-53 (8th Cir. 1979) (affirming a district court's denial of a

prisoner's request for discovery to assist him in preparing a§ 2255 motion); US. v. Barnett, 389

F. Appx. 575 (8th Cir. 2010) (citing Losing, 601 F.2d 351) (a petitioner's request for discovery

to assist him in preparing a§ 2255 motion was premature because he had not yet filed a§ 2255

motion).

       Accordingly, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that Kyle Maurice Parks's Motion for Issuance of Show

Cause Order (Docket No. 3) is DENIED.

       IT IS FURTHER ORDERED that Kyle Maurice Parks's Motion to Initiate Disciplinary

Investigation (Docket No. 8) is DENIED.

       IT IS FURTHER ORDERED that Kyle Maurice Parks's motion seeking subpoenas

(Docket No. 9) is DENIED.

       IT IS FURTHER ORDERED that Kyle Maurice Parks's Motion to Compel Defense

Counsel to Surrender the Case File (Docket No. 15) is DENIED.

       IT IS FURTHER ORDERED that Kyle Maurice Parks's Motion for Surveillance

Records (Docket No. 17) is DENIED.

       IT IS FURTHER ORDERED that Kyle Maurice Parks's Motion for Discovery and

Production of Documents (Docket No. 18) is DENIED.

                                                4
Dated this   L~ay of January, 2019.



                                      A    OSS
                                          STATES DISTRICT JUDGE




                                 5
